Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of the 8th day of June, 2018 (the “Effective Date”), between
Niti Goel (“Executive”) and KEZAR LIFE SCIENCES, INC. (the “Company”). Certain
capitalized terms used in this Agreement are defined in Article 7. On the
Effective Date this Agreement amends, restates, replaces and supersedes the
Prior Employment Agreement.

RECITALS

A.The Company is a biopharmaceutical company.

B.The Company desires to employ Executive, or to continue Executive’s
employment, in the position set forth below, and Executive wishes to be
employed, or continue to be employed, by the Company in such position, upon the
terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive agree as follows:

ARTICLE 1

PRELIMINARY MATTERS

1.1Effectiveness of Agreement.  This Agreement shall be effective on the
Effective Date.  

ARTICLE 2

TERMS OF EMPLOYMENT

2.1Appointment.  Executive’s start date was April 2, 2018 (the “Start Date”).
Executive shall serve as Chief Medical Officer, reporting to the Chief Executive
Officer.  As Chief Medical Officer, Executive shall perform the duties that are
consistent with such position and that may be assigned to Executive by the
Company from time to time. During Executive’s employment with the Company,
Executive shall (i) devote substantially all of Executive’s business efforts to
the Company, and (ii) faithfully and to the best of Executive’s abilities and
experience, and in accordance with the standards and ethics of the business in
which the Company is engaged, perform all duties that may be required of
Executive by this Agreement, the Company’s policies and procedures, and such
other duties and responsibilities as may be assigned to Executive from time to
time, as well as the directives of the Board.  During Executive’s employment
with the Company, Executive shall not engage in any activity that conflicts with
or is detrimental to the Company’s best interests, as determined by the Board or
Chief Executive Officer; provided, however, that Executive, subject to
Executive’s obligations hereunder may perform reasonable volunteer services and,
with the prior consent of the Company, serve on outside boards of directors.

2.2Employment Term.  Executive will be employed by the Company on an “at-will”
basis.  This means that either the Company or Executive may terminate
Executive’s employment at any time, for any reason, with or without Cause, and
with or without advance notice (provided that Resignation for



  

 

 

--------------------------------------------------------------------------------

Good Reason (as defined below) requires certain advanced notice by Executive of
Executive’s termination of employment).  Subject to the terms herein, it also
means that Executive’s job title, duties, responsibilities, reporting level,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may be changed with or without notice at any time in the Company’s
sole discretion.  This at-will employment relationship shall not be modified by
any conflicting actions or representations of any Company employee or other
party before or during the term of Executive’s employment.

2.3Compensation.

a)Annual Base Salary.   Executive’s annual base salary shall be $355,000 per
year (“Annual Base Salary”), payable in equal installments, less applicable
deductions and withholdings, in accordance with the Company’s standard payroll
practices. Executive’s Annual Base Salary shall be subject to review by the
Company’s Board or compensation committee and may be adjusted, from time to
time.  

b)Benefits. Subject to the terms and conditions thereof and all eligibility
requirements, Executive may participate in the employee benefits and benefit
plans that the Company generally makes available to its full-time employees and
for which Executive is eligible in accordance with the Company’s policies as in
effect from time to time. Executive will also be eligible for vacation in
accordance with the Company’s vacation policy as in effect from time to
time.  The benefits and benefit plans made available by the Company, and the
rules, terms and conditions for participation in such benefit programs, may be
changed by the Company at any time without advance notice.

c)Grant of Stock Option. Executive has already been granted options to purchase
shares of the Company’s common stock, which shall continue to be governed by the
terms and conditions of the applicable stock option agreements, grant notices
and the Company’s 2015 Equity Incentive Plan, as amended (the “Equity Plan”). At
the discretion of the Board or the Company’s compensation committee, Executive
shall be eligible to receive additional options to purchase shares of the
Company’s common stock.

d)Bonus. In addition to Annual Base Salary, Executive shall be eligible to earn
an annual performance bonus of up to 30% of Executive’s Annual Base Salary,
which bonus shall be earned upon Executive’s attainment of objectives to be
determined by the Board (or the compensation committee thereof) and continued
employment with the Company (the “Target Performance Bonus”). The amount of and
Executive’s eligibility for the Target Performance Bonus shall be determined in
the sole discretion of the Board (or the compensation committee thereof). If
earned, any Target Performance Bonus shall be paid to Executive, less authorized
deductions and applicable withholdings, on or before March 15th following the
calendar year during which such bonus was earned. Except as provided in Sections
3.2 and 4.2, Executive shall be eligible to earn the Target Performance Bonus
only if Executive is actively employed with the Company on both the
determination and payment dates for the Target Performance Bonus (and has not
given or received notice of termination or resignation).  Any bonus for 2018
will be pro-rated from the Start Date.

2.4Reimbursement of Expenses.  Subject to Section 5.10(c), the Company shall
reimburse Executive for Executive’s necessary and reasonable business expenses
incurred in connection with Executive’s duties in accordance with the Company’s
generally applicable policies. Executive and the Company acknowledge that
Executive will be required to spend a certain amount of time each month at or
near the Company’s headquarters.  Accordingly, the Company will reimburse, or
pay for, all reasonable expenses incurred by Executive in connection with
commuting between the Company’s headquarters and Executive’s current principal
residence in North Carolina. For purposes of clarity, such reimbursements will
cover the reasonable cost of flights (economy or economy plus or equivalent),
hotels

 

2

  

 

--------------------------------------------------------------------------------

(one of the current two hotels next to the Company’s headquarters), food and
taxis/parking to and from the airport. The foregoing provisions of this Section
2.4 are subject to Section 5.10(c).   If Executive is required to incur such
expenses immediately prior to the Start Date to ensure Executive is at the
Company’s headquarters on the Start Date, such expenses, if reasonable, will be
eligible for reimbursement in accordance with the terms and conditions herein.  

2.5Indemnification/D&O Insurance. If Executive is made a party, is threatened to
be made a party or reasonably anticipates being made a party, to any formal or
informal action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that she is or was an
officer of the Company, Executive shall be indemnified and held harmless by the
Company to the fullest extent permitted by the Company’s bylaws against all
cost, expense, liability and loss reasonably incurred or suffered by the
Executive in connection therewith, as more fully described and subject to the
terms and conditions of the indemnification agreement to be entered into between
the Company and Executive (the “Indemnification Agreement”). Subject to the
terms and conditions of the Indemnification Agreement, so long as Executive
shall continue to serve as an officer of the Company (and for any applicable
periods after termination with respect to acts performed as an employee of the
Company), the Company shall use reasonable efforts to obtain and maintain in
full force and effect directors’ and officers’ liability insurance (the “D&O
Insurance”) in reasonable amounts and Executive shall be covered under the D&O
Insurance to the same extent as other of the Company’s executives.

ARTICLE 3

COVERED TERMINATION SEVERANCE BENEFITS

3.1Severance Benefits.  Upon a Covered Termination (as defined in Section 7.11),
and subject to the limitations and conditions set forth in this Agreement,
Executive shall be eligible to receive the benefits set forth in this Article 3.
The receipt of any severance payments or benefits pursuant to this Agreement is
subject to Executive signing and not revoking a separation agreement and general
release of claims (the “Release”), in substantially the form attached hereto and
incorporated herein as Exhibit A, Exhibit B, or Exhibit C, as appropriate, which
Release must become effective and irrevocable no later than the sixtieth
(60th) day following Executive’s termination of employment (the “Release
Deadline Date”).  If the Release does not become effective and irrevocable by
the Release Deadline Date, Executive will forfeit any right to severance
payments or benefits under this Agreement.  In no event will severance payments
or benefits be paid or provided until the Release actually becomes effective and
irrevocable.

3.2Salary and Pro-Rata Bonus Payment.  In consideration of Executive’s execution
and non-revocation of the Release by the Release Deadline Date, in a form
provided by the Company and in accordance with Article 5, the Company shall pay
Executive a severance payment equal to (i) the sum of Executive’s Monthly Base
Salary and Pro-Rata Bonus multiplied by (ii) the number of months in the Covered
Termination Severance Period, less applicable withholdings.  “Covered
Termination Severance Period” means the period of twelve (12) months commencing
on the Termination Date. The severance payment shall be payable (except as set
forth in Article 5) in accordance with the Company’s standard payroll procedure
commencing on the first regularly-scheduled payroll date occurring on or after
the Release Deadline Date.

3.3Health Continuation Payments.

a)The Company will pay Executive on the first day of each month a fully taxable
cash payment equal to the applicable premium for Executive, his spouse and any
dependents for the group health plan maintained by the Company for the month in
which the Covered Termination occurs, subject

 

3

  

 

--------------------------------------------------------------------------------

to applicable tax withholdings but grossed up for all taxes owed by the
Executive on such payment, for the duration of the Covered Termination Benefits
Period.  “Covered Termination Benefits Period” means the period of twelve (12)
months commencing on the Termination Date. Such coverage shall be counted as
coverage pursuant to COBRA. The Company shall have no obligation in respect of
any premium payments following the effective date of the Executive’s coverage by
a health insurance plan of a subsequent employer. Executive shall be required to
notify the Company immediately if Executive becomes covered by a health
insurance plan of a subsequent employer.

b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
include analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

ARTICLE 4

CHANGE IN CONTROL SEVERANCE BENEFITS

4.1Severance Benefits.  Upon a Change in Control Termination (as defined in
Section 7.6), and subject to the limitations and conditions set forth in this
Agreement, Executive shall be eligible to receive the benefits set forth in this
Article 4.  The receipt of any severance payments or benefits pursuant to this
Agreement is subject to Executive signing and not revoking the appropriate
Release, which Release must become effective and irrevocable by the Release
Deadline Date.  If the Release does not become effective and irrevocable by the
Release Deadline Date, Executive will forfeit any right to severance payments or
benefits under this Agreement.  In no event will severance payments or benefits
be paid or provided until the Release actually becomes effective and
irrevocable.

4.2Salary Payment.  In consideration of Executive’s execution and non-revocation
of the Release by the Release Deadline Date, in a form provided by the Company
and in accordance with Article 5, the Company shall pay Executive a severance
payment equal to (i) the sum of Executive’s Monthly Base Salary and Pro-Rata
Bonus multiplied by (ii) the number of months in the Change in Control Severance
Period , less applicable withholdings.  “Change in Control Severance Period”
means the period of twelve (12) months commencing on the Termination Date. The
severance payment shall be payable (except as set forth in Article 5) in
accordance with the Company’s standard payroll procedure commencing on the first
regularly-scheduled payroll date occurring on or after the Release Deadline
Date.

4.3Health Continuation Payments.

a)The Company will pay Executive on the first day of each month a fully taxable
cash payment equal to the applicable premium for Executive, his spouse and any
dependents for the group health plan maintained by the Company for the month in
which the Change in Control Termination occurs, subject to applicable tax
withholdings but grossed up for all taxes owed by the Executive on such payment,
for the duration of the Change in Control Benefits Period.  “Change in Control
Benefits Period” means the period of twelve (12) months commencing on the
Termination Date. Such coverage shall be counted as coverage pursuant to COBRA.
The Company shall have no obligation in respect of any premium payments
following the effective date of the Executive’s coverage by a health insurance
plan of a subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a health insurance plan of a
subsequent employer.

b)For purposes of this Section 4.3, (i) references to COBRA shall be deemed to
include analogous provisions of state law, and (ii) any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.

 

4

  

 

--------------------------------------------------------------------------------

ARTICLE 5

LIMITATIONS AND CONDITIONS ON BENEFITS

5.1Rights Conditioned on Compliance.  Executive’s rights to receive all
severance benefits described in Article 3 and Article 4 shall be conditioned
upon and subject to Executive’s compliance with the limitations and conditions
on benefits as described in this Article 5.

5.2Continuation of Service until Date of Termination.  Executive shall continue
to provide service to the Company in good faith until the Termination Date,
unless such performance is otherwise excused in writing by the Company.

5.3Release Prior to Payment of Benefits.  Upon the occurrence of a Change in
Control Termination or a Covered Termination, as applicable, and prior to
Executive earning any entitlement to any severance or separation benefits under
this Agreement on account of such Change in Control Termination or Covered
Termination, as applicable, Executive must execute the appropriate Release, and
such Release must become effective in accordance with its terms, but in no event
later than the Release Deadline Date. No amount shall be earned or paid prior to
such date. Instead, on the first regularly-scheduled payroll date occurring on
or after the Release Deadline Date, the Company will pay Executive the severance
amount that Executive would otherwise have received on or prior to such date but
for the delay in payment related to the effectiveness of the Release, with the
balance of the severance amount being paid as originally scheduled. The Company
may modify the Release in its discretion to comply with changes in applicable
law at any time prior to Executive’s execution of such Release. Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Confidential Information and Inventions Assignment Agreement and any similar
obligations under applicable law. It is understood that, as specified in the
applicable Release, Executive has a certain number of calendar days to consider
whether to execute such Release. If Executive does not execute and deliver such
Release within the applicable period, no benefits shall be provided or payable
under this Agreement, and Executive shall have no further rights, title or
interests in or to any severance benefits or payments pursuant to this
Agreement. It is further understood that if Executive is age 40 or older at the
time of a Change in Control Termination or a Covered Termination, as applicable,
Executive may revoke the applicable Release within seven (7) calendar days after
its execution by Executive. If Executive revokes such Release within such
subsequent seven (7) day period, no benefits shall be provided or payable under
this Agreement pursuant to such Change in Control Termination or Covered
Termination, as applicable.

5.4Return of Company Property.  Not later than two business days after the
Termination Date, Executive shall return to the Company all documents (and all
copies thereof) and other property belonging to the Company that Executive has
in his or her possession or control. The documents and property to be returned
include, but are not limited to, all files, correspondence, email, memoranda,
notes, notebooks, records, plans, forecasts, reports, studies, analyses,
compilations of data, proposals, agreements, financial information, research and
development information, marketing information, operational and personnel
information, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones and servers), credit cards, entry cards, identification badges and
keys, and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). Executive agrees to make a diligent search to locate any such
documents, property and information. If Executive has used any personally owned
computer, server or e-mail system to receive, store, review, prepare or transmit
any Company confidential or proprietary data, materials or information, then
within ten (10) business days after the Termination Date, Executive shall
provide the Company with a computer-useable copy of all such information and
then permanently delete and expunge such

 

5

  

 

--------------------------------------------------------------------------------

confidential or proprietary information from those systems. Executive agrees to
provide the Company with a certification that the necessary copying and/or
deletion is done.

5.5Cooperation and Continued Compliance with Restrictive Covenants.

a)From and after the Termination Date, Executive shall cooperate fully, at
reasonable times as agreed between Executive and the Company, with the Company
in connection with its actual or contemplated defense, prosecution or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts or failures to act that occurred during the time
period in which Executive was employed by the Company (including any period of
employment with an entity acquired by the Company). Such cooperation includes,
without limitation, being available upon reasonable notice, without subpoena, to
provide accurate and complete advice, assistance and information to the Company,
including offering and explaining evidence, providing truthful and accurate
sworn statements, and participating in discovery and trial preparation and
testimony. Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing.  However, nothing in this Agreement
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, and is not required to notify the Company that Executive has made
such reports or disclosures. The Company will reimburse Executive for reasonable
out-of-pocket expenses incurred in connection with any such cooperation
(excluding foregone wages, salary or other compensation) within thirty (30) days
of Executive’s timely presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and procedures.
The Company will reasonably accommodate Executive’s scheduling needs with
respect to any such cooperation after the Termination Date.

b)From and after the Termination Date, Executive shall continue to abide by all
of the terms and provisions of the Confidential Information and Inventions
Assignment Agreement (and any other comparable agreement signed by Executive),
in accordance with its terms.

c)Executive acknowledges and agrees that Executive’s obligations under this
Section 5.5 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which the Company has
agreed to provide the payments and benefits under this Agreement. Executive
further acknowledges and agrees that Executive’s violation of this Section 5.5
inevitably would involve use or disclosure of the Company’s proprietary and
confidential information. Accordingly, Executive agrees that Executive will
forfeit, effective as of the date of any breach, any right, entitlement, claim
or interest in or to any unpaid portion of the severance payments or benefits
provided in Article 3 or Article 4. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 5.5 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

5.6Parachute Payments.

a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this paragraph, be subject to the excise tax imposed

 

6

  

 

--------------------------------------------------------------------------------

by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive:
(A) payment in full of the entire amount of the Payment (a “Full Payment”), or
(B) payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
A Full Payment shall be made in the event that the amount received by the
Executive on a net after-tax basis is greater than what would be received by the
Executive on a net after-tax basis if the Reduced Payment were made, otherwise a
Reduced Payment shall be made. If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: (A) reduction of cash payments;
(B) cancellation of accelerated vesting of equity awards other than stock
options; (C) cancellation of accelerated vesting of stock options; and
(D) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.

b)The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 5.6. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

5.7Certain Reductions and Offsets.  To the extent that any federal, state or
local laws, including, without limitation, the Worker Adjustment and Retraining
Notification Act or any other so-called “plant closing” laws, require the
Company to give advance notice or make a payment of any kind to Executive
because of Executive’s involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, change in control or any
other similar event or reason, the benefits payable under this Agreement shall
be correspondingly reduced. The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Executive’s involuntary termination of employment for the foregoing reasons, and
the parties shall construe and enforce the terms of this Agreement accordingly.

5.8Mitigation.  Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or

 

7

  

 

--------------------------------------------------------------------------------

by any retirement benefits received by Executive after the date of a Change in
Control Termination or Covered Termination (except as expressly provided in
Sections 3.3 and 4.3 above).

5.9Indebtedness of Executive. If Executive is indebted to the Company on the
effective date of a Change in Control Termination or Covered Termination, the
Company reserves the right to offset any severance payments and benefits under
this Agreement by the amount of such indebtedness.

5.10Application of Section 409A.

a)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Article 3 or Article 4 unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury Regulations and other guidance promulgated thereunder
and, except as provided under Section 5.10(b) hereof, any such amount shall not
be paid, or in the case of installments, commence payment, until the first
regularly-scheduled payroll date occurring on or after the 60th day following
Executive’s separation from service. Any installment payments that would have
been made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence shall be paid
to Executive on the first regularly-scheduled payroll date occurring on or after
the 60th day after Executive’s separation from service and the remaining
payments shall be made as provided in this Agreement.

b)Specified Executive.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 5.10(b) shall be paid in a lump sum to Executive, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.

c)Expense Reimbursements.  To the extent that any reimbursement payable pursuant
to this Agreement is subject to the provisions of Section 409A of the Code, any
such reimbursement payable to Executive pursuant to this Agreement shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred; the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year; and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.

d)Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

5.11Tax Withholding. All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment taxes.

 

8

  

 

--------------------------------------------------------------------------------

5.12No Duplication of Severance Benefits. The severance and other benefits
provided in Article 3 and Article 4 are mutually exclusive of each other, and in
no event shall Executive receive any severance or other benefits pursuant to
both Article 3 and Article 4.

ARTICLE 6

TERMINATION WITH CAUSE OR BY VOLUNTARY RESIGNATION;

OTHER RIGHTS AND BENEFITS

6.1Termination for Cause by the Company.  If the Company shall terminate the
Executive’s employment with the Company for Cause, then upon such termination,
the Company shall have no further obligation to Executive hereunder except for
the payment or provision, as applicable, of (i) the portion of the Annual Base
Salary for the period prior to the effective date of termination earned but
unpaid (if any), (ii) all unreimbursed expenses (if any), subject to Sections
2.4 and 5.10(c), (iii) payment for all accrued, unused vacation days and (iv)
other payments, entitlements or benefits, if any, in accordance with terms of
the applicable plans, programs, arrangements or other agreements of the Company
(other than any severance plan or policy) as to which the Executive held rights
to such payments, entitlements or benefits, whether as a participant,
beneficiary or otherwise on the date of termination (“Other Benefits”).  For the
avoidance of doubt, Executive shall have no right to receive (and Other Benefits
shall not include) any amounts under any Company severance plan or policy or
pursuant to Article 3 or Article 4 upon Executive’s termination for Cause.  

6.2Termination by Voluntary Resignation by the Executive (other than Resignation
for Good Reason).  Upon any voluntary resignation by Executive that is not a
Resignation for Good Reason, the Company shall have no further obligation to the
Executive hereunder except for the payment of (i) the portion of the Annual Base
Salary for the period prior to the effective date of termination earned but
unpaid (if any), (ii) all unreimbursed expenses (if any), subject to Section 2.4
and Section 5.10(c), (iii) payment for all accrued, unused vacation days and
(iv) the payment or provision of any Other Benefits.  For the avoidance of
doubt, Executive shall have no right to receive (and Other Benefits shall not
include) any amounts under any Company severance plan or policy or pursuant to
Article 3 or Article 4 upon any voluntary resignation by Executive that is not a
Resignation for Good Reason.  

6.3Other Rights and Benefits. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which Executive may otherwise qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under other agreements with
the Company except as provided in Article 1, Article 5, Section 6.1 and Section
6.2 above. Except as otherwise expressly provided herein, amounts that are
vested benefits or that Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company at or subsequent to the date of
a Change in Control shall be payable in accordance with such plan, policy,
practice or program.

ARTICLE 7

DEFINITIONS

Unless otherwise provided, for purposes of this Agreement, the following
definitions shall apply:

7.1“Board” means the Board of Directors of the Company.

7.2“Cause” shall mean a good faith determination by the Company based upon
reasonably available information of Executive’s: (i) unauthorized use or
disclosure of the Company’s confidential information or trade secrets, which use
or disclosure causes harm to the Company; (ii) material breach of

 

9

  

 

--------------------------------------------------------------------------------

any agreement to which the Executive and the Company are a party resulting in
harm to the Company; (iii) failure to comply with the Company’s written policies
or rules resulting in material harm to the Company; (iv) conviction of, or plea
of “guilty” or “no contest” to, a felony under the laws of the United States or
any State; (v) negligence or willful misconduct relating to Executive’s
performance of his duties on behalf of the Company resulting in material harm to
the Company; (vi) continuing failure to perform material and lawful assigned
duties after receiving written notification of the failure from the Company’s
Chief Executive Officer; or (vii) failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested Executive’s cooperation without
prejudice or personal liability to Executive. With respect to clause (vi),
Executive will be given written notice and a 30-day period in which to cure such
breach. Executive agrees that the breach of any confidentiality obligation to
the Company or any subsidiary shall not be curable to any extent.

7.3“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act
Person”), becomes the owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur (i) on account of the acquisition of
securities of the Company by any institutional investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions that are primarily a private
financing transaction for the Company or (ii) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;

b)There is consummated a merger, consolidation or similar transaction involving,
directly or indirectly, the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either
(i) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or

c)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Notwithstanding the foregoing or any other provision of this Agreement,
the definition of Change in Control (or any analogous

 

10

  

 

--------------------------------------------------------------------------------

term) in an individual written agreement between the Company or any affiliate
and the participant shall supersede the foregoing definition with respect to
stock awards subject to such agreement (it being understood, however, that if no
definition of Change in Control or any analogous term is set forth in such an
individual written agreement, the foregoing definition shall apply).

7.4“Change in Control Benefits Period” has the meaning ascribed to such term in
Section 4.3.

7.5“Change in Control Severance Period” has the meaning ascribed to such term in
Section 4.2.

7.6 “Change in Control Termination” means an “Involuntary Termination Without
Cause” or “Resignation for Good Reason,” either of which occurs on, or within
three (3) months prior to, or within twelve (12) months following, the effective
date of a Change in Control or Dissolution Event, provided that any such
termination is a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h). Death and disability shall not be deemed Change
in Control Terminations.

7.7“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

7.8“Code” means the Internal Revenue Code of 1986, as amended.

7.9“Company” means Kezar Life Sciences, Inc. or, following a Change in Control,
the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.

7.10“Confidential Information and Inventions Assignment Agreement” means
Executive’s Employee Confidential Information and Inventions Assignment
Agreement with the Company, dated March 1, 2018 (or any successor agreement
thereto).

7.11 “Covered Termination” means an “Involuntary Termination Without Cause” or
“Resignation for Good Reason,” provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h). Death and disability, other than a Permanent Disability,
shall not be deemed Covered Terminations. If an Involuntary Termination Without
Cause or Resignation for Good Reason qualifies as a Change in Control
Termination, it shall not constitute a Covered Termination.

7.12“Covered Termination Benefits Period” has the meaning ascribed to such term
in Section 3.3.

7.13“Covered Termination Severance Period” has the meaning ascribed to such term
in Section 3.2.

7.14“Dissolution Event” means the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur.

7.15“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability; provided however, that for purposes of a Covered
Termination, Involuntary Termination Without Cause shall include Executive’s
dismissal or discharge by the Company for reasons of Permanent Disability.

 

11

  

 

--------------------------------------------------------------------------------

7.16“Monthly Base Salary” means 1/12th of Executive’s annual base salary
(excluding incentive pay, premium pay, commissions, overtime, bonuses and other
forms of variable compensation) as in effect on the date of a Covered
Termination or a Change in Control Termination, as applicable.

7.17“Permanent Disability” means total and permanent disability as defined in
Code Section 22(e)(3).

7.18“Prior Employment Agreement” means that certain Executive Employment
Agreement, dated April 2, 2018, by and between the Company and Executive.

7.19 “Pro-Rata Bonus” means 1/12th of the greater of (i) the average Target
Performance Bonus paid to Executive for the three (3) years preceding the date
of the Covered Termination or the Change in Control Termination, as applicable,
(or such lesser number of years during which the Executive has been employed by
the Company), or (ii) annual target performance cash bonus, as in effect on the
date of a Covered Termination or a Change in Control Termination, as applicable.

7.20“Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then holds with the Company within ninety (90) days
following any of the following events taken without Executive’s consent,
provided Executive has given the Company written notice of such event within
thirty (30) days after the first occurrence of such event and the Company has
not cured such event within thirty (30) days thereafter:

a)A material decrease in Executive’s Annual Base Salary, other than in
connection with a decrease in compensation for all comparable executives of the
Company;

b)Executive’s authority, duties or responsibilities are materially diminished
(not simply a change in title); provided, that Executive shall not be deemed to
have a “Resignation for Good Reason” if the Company survives as a separate legal
entity or business unit following the Change in Control and Executive holds
materially the same position in such legal entity or business unit as Executive
held before the Change in Control; or

c)The Company’s material breach of this Agreement.

7.21“Termination Date” means the effective date of the Change in Control
Termination, the Covered Termination, Executive’s resignation (whether
Resignation for Good Reason or otherwise) or a termination for Cause, as
applicable.

ARTICLE 8

GENERAL PROVISIONS

8.1Employment Status.  This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company’s policies regarding termination of employment.

8.2Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile or email
transmission (to a facsimile number or email address designated in advance by
the receiving party)) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed in the Company’s payroll records. Any payments made by the Company to
Executive under the terms of this Agreement shall be delivered to Executive
either in person or at the address as listed in the Company’s payroll records.

 

12

  

 

--------------------------------------------------------------------------------

8.3Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.4Waiver. If either party should waive any breach of any provisions of this
Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

8.5Complete Agreement. This Agreement, including Exhibit A, Exhibit B, Exhibit
C, the Confidential Information and Inventions Assignment Agreement and the
Indemnification Agreement constitute the entire agreement between Executive and
the Company and is the complete, final and exclusive embodiment of their
agreement with regard to this subject matter, wholly superseding all written and
oral agreements with respect to payments and benefits to Executive in the event
of employment termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein.

8.6Amendment or Termination of Agreement; Continuation of Agreement. This
Agreement may be changed or terminated only upon the mutual written consent of
the Company and Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an executive officer of the
Company (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by the Company or by
any surviving entity following any Change in Control. In other words, if,
following a Change in Control, Executive continues to be employed by the
surviving entity without a Change in Control Termination and the surviving
entity then undergoes a Change in Control, following which Executive is
terminated by the subsequent surviving entity in a Change in Control
Termination, then Executive shall receive the benefits described in Article 4
hereof.

8.7Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

8.8Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

8.9Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

8.10Choice of Law. Because of the Company’s and Executive’s interests in
ensuring that disputes regarding this Agreement are resolved on a uniform basis,
the parties agree that all questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard for any conflict of law principles. Further, the
parties consent to the jurisdiction of the state and federal courts of the State
of California for all purposes in connection with

 

13

  

 

--------------------------------------------------------------------------------

this Agreement. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which Executive or the Company may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute. 

8.11Arbitration.  To ensure the rapid and economical resolution of any disputes
that may arise under or relate to this Agreement or Executive’s employment
relationship, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to the
performance, enforcement, execution, or interpretation of this Agreement,
Executive’s employment with the Company, or the termination of Executive’s
employment (collectively, “Claims”), shall be resolved to the fullest extent
permitted by law, by final, binding, and (to the extent permitted by law)
confidential arbitration before a single arbitrator in the state where Executive
is employed.  The arbitration shall be governed by the Federal Arbitration Act,
9 U.S.C. Section 1 et seq., as amended, and shall be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with its
then-current Employment Arbitration Rules & Procedures (the “JAMS Rules”).  The
JAMS Rules are available online at
http://www.jamsadr.com/rules-employment-arbitration/.   The parties or their
representatives may also call JAMS at 800.352.5267 if they have questions about
the arbitration process.   If the JAMS Rules are inconsistent with the terms of
this Agreement, the terms of this Agreement shall govern.  Notwithstanding the
foregoing, this provision shall exclude Claims that by law are not subject to
arbitration.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of all Claims and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS fees in excess of the amount of
filing and other court-related fees Executive would have been required to pay if
the Claims were asserted in a court of law; provided, however, that in addition
to all other remedies available, the arbitrator may also include the cost of any
JAMS fees paid by Executive in an arbitration award to the Executive.  
EXECUTIVE AND THE COMPANY UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO THIS
AGREEMENT, BOTH EXECUTIVE AND THE COMPANY ARE GIVING UP THE CONSTITUTIONAL RIGHT
TO HAVE A TRIAL BY JURY, AND ARE GIVING UP THE NORMAL RIGHTS OF APPEAL FOLLOWING
THE RENDERING OF A DECISION, EXCEPT AS THE FEDERAL ARBITRATION ACT AND
APPLICABLE FEDERAL LAW ALLOW FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS.
Nothing in this Agreement shall prevent either Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Any awards or final orders in such
arbitrations may be entered and enforced as judgments or orders in the federal
and state courts of any competent jurisdiction in compliance with Section 8.11
of this Agreement.

8.12Construction of Agreement. In the event of a conflict between the text of
this Agreement and any summary, description or other information regarding this
Agreement, the text of this Agreement shall control.

 

 

14

  

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

 

 

 

 

 

 

 

 

 

KEZAR LIFE SCIENCES, INC.

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

/s/ John F. Fowler

 

 

 

 

By: 

 

/s/ Niti Goel

Name:

 

John F. Fowler

 

 

 

 

Name: 

Niti Goel

Title:

 

Chief Executive Officer

 

 

 

 

Exhibit A:Release (Individual Termination – Age 40 or Older)

Exhibit B:Release (Individual and Group Termination – Under Age 40)

Exhibit C:Release (Group Termination – Age 40 or Older)

 



  

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RELEASE

(INDIVIDUAL TERMINATION – AGE 40 OR OLDER)

Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Employment Agreement (the “Agreement”) which I have executed
and of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Inventions Assignment Agreement (or other comparable agreement that I have
signed, if any).

Except as otherwise set forth in this Release, in consideration for the payments
and benefits set forth in the Agreement, I hereby release, acquit and forever
discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the federal Employee Retirement
Income Security Act of 1974, as amended, the federal Americans with Disabilities
Act of 1990, the California Fair Employment and Housing Act, as amended, the New
York City Human Rights Law, as amended, the Massachusetts Fair Employment
Practices Law, as amended, the South Carolina Human Affairs Law, as amended,
tort law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; (3) release any
claim that cannot be waived by private agreement as a matter of law; or (4)
prohibit me from exercising any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other federal, state or local government
agency (provided, however, that I shall not be entitled to recover any monetary
damages or to obtain non-monetary relief if the agency were to pursue any claims
relating to my employment with the Company).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I

A-1





 

--------------------------------------------------------------------------------

have twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
my execution of this Release to revoke the Release by providing a written notice
of revocation to the Company’s Chief Executive Officer; and (E) this Release
shall not be effective until the date upon which the revocation period has
expired, which shall be the eighth (8th) day after I execute this Release
(provided that I do not revoke it).

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The Company agrees not to authorize any communications that would
disparage Executive; provided, however, that the foregoing shall not be violated
by truthful statements required by legal process. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).  

 

EXECUTIVE:

 

  

Signature

 

  

Printed Name

 

 

Date:  

 

A-2





--------------------------------------------------------------------------------

 

EXHIBIT B

 

RELEASE

(INDIVIDUAL AND GROUP TERMINATION – UNDER AGE 40)

Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Employment Agreement (the “Agreement”) which I have executed
and of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Inventions Assignment Agreement (or other comparable agreement that I have
signed, if any).

Except as otherwise set forth in this Release, in consideration for the payments
and benefits set forth in the Agreement, I hereby release, acquit and forever
discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Employee
Retirement Income Security Act of 1974, as amended, the federal Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended, the New York City Human Rights Law, as amended, the Massachusetts Fair
Employment Practices Law, as amended, the South Carolina Human Affairs Law, as
amended, tort law, contract law, wrongful discharge, discrimination, fraud,
defamation, emotional distress, and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to (1) release the Company from its obligation to indemnify
me pursuant to the Company’s indemnification obligation pursuant to written
agreement or applicable law; (2) release any claim by me against the Company
relating to the validity or enforceability of this release or the Agreement; (3)
release any claim that cannot be waived by private agreement as a matter of law;
or (4) prohibit me from exercising any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other federal, state or local government
agency (provided, however, that I shall not be entitled to recover any monetary
damages or to obtain non-monetary relief if the agency were to pursue any claims
relating to my employment with the Company).

I acknowledge that the consideration given under the Agreement for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (A) my waiver and release do not apply to any
rights or claims that may arise on or after the date I execute this Release;
(B) I have the right to consult with an attorney prior to executing this
Release; and (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier).

B-1





 

--------------------------------------------------------------------------------

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The Company agrees not to authorize any communications that would
disparage Executive; provided, however, that the foregoing shall not be violated
by truthful statements required by legal process. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).  

 

 

EXECUTIVE:

 

  

Signature

 

  

Printed Name

 

 

Date:  

 

B-2





 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

RELEASE

(GROUP TERMINATION – AGE 40 OR OLDER)

Certain capitalized terms used in this Release are defined in the Amended and
Restated Executive Employment Agreement (the “Agreement”) which I have executed
and of which this Release is a part.

I hereby confirm my obligations under the Confidential Information and
Inventions Assignment Agreement (or other comparable agreement that I have
signed, if any).

Except as otherwise set forth in this Release, in consideration for the payments
and benefits set forth in the Agreement, I hereby release, acquit and forever
discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the federal Employee Retirement
Income Security Act of 1974, as amended, the federal Americans with Disabilities
Act of 1990, the California Fair Employment and Housing Act, as amended, the New
York City Human Rights Law, as amended, the Massachusetts Fair Employment
Practices Law, as amended, the South Carolina Human Affairs Law, as amended,
tort law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; (3) release any
claim that cannot be waived by private agreement as a matter of law; or (4)
prohibit me from exercising any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other federal, state or local government
agency (provided, however, that I shall not be entitled to recover any monetary
damages or to obtain non-monetary relief if the agency were to pursue any claims
relating to my employment with the Company).

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I

C-1





 

--------------------------------------------------------------------------------

execute this Release; (B) I have the right to consult with an attorney prior to
executing this Release; (C) I have forty-five (45) days to consider this Release
(although I may choose to voluntarily execute this Release earlier); (D) I have
seven (7) days following my execution of this Release to revoke the Release by
providing a written notice of revocation to the Company’s Chief Executive
Officer; (E) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day (8th) after I
execute this Release; and (F) I have received with this Release the required
written disclosure for a “group termination” under the ADEA, including a
detailed list of the job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.

 

I agree that I will not engage in any conduct that is injurious to the
reputation of the Company or its parents, subsidiaries and affiliates, including
but not limited to disparagement of the Company, its officers, Board members,
employees and shareholders. The Company agrees not to authorize any
communications that would disparage Executive; provided, however, that the
foregoing shall not be violated by truthful statements required by legal
process. The foregoing shall not be violated by a statement made in a
deposition, trial or administrative proceeding in response to legal process; by
any statement made to a government agency; or whenever I make any statement to a
court, administrative tribunal or government agency as required by law. 

 

EXECUTIVE:

 

  

Signature

 

  

Printed Name

 

 

Date: 

C-2





 

--------------------------------------------------------------------------------

 

 

 